Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 1 of 12 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

VETERINARY ORTHOPEDIC IMPLANTS, INC.,
a Florida corporation,

                  Plaintiff,                                         CASE NO.:

v.


MATTHEW J. HAAS, an individual,

                  Defendant,

------------------------------------------------------------------


                                                 COMPLAINT

         Plaintiff VETERINARY ORTHOPEDIC IMPLANTS, INC., a Florida corporation

(“Plaintiff” or “VOI”) sues Defendant MATTHEW J. HAAS, an individual (“Mr. Haas”),

and says:

                                      JURISDICTION AND VENUE

         1.       This is an action for damages and declaratory relief.

         2.       This Court has jurisdiction based on diversity of citizenship pursuant to 28

U.S.C. § 1332(a). There exists complete diversity of citizenship between the parties,

and the amount in controversy exceeds $75,000, exclusive of interest and costs.

         3.       Venue is appropriate in this District as this action concerns injuries

sustained in St. Augustine, Saint Johns County, Florida, and as the parties in their

written agreement agreed that venue for disputes between them is appropriate in this

District.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 2 of 12 PageID 2




                                         PARTIES

       4.     Plaintiff VOI, a Florida corporation having its principal place of business at

310 Commerce Lake Drive, St. Augustine, FL 32095, is a manufacturer and distributor

of veterinary orthopedic (medical and surgical) products.

       5.     Defendant Mr. Haas, an individual citizen of Ohio domiciled in Avon Lake,

Ohio, was formerly employed with VOI at its St Augustine, FL headquarters as a sales

executive and business development manager.

                               GENERAL ALLEGATIONS

       6.     VOI is a manufacturer and distributor of veterinary orthopedic (medical

and surgical) products, including but not limited to orthopedic implants.

       7.     By way of example, VOI’s product lines include orthopedic surgical

implants, such as surgical grade and anti-microbial plates, screws, compression

sleeves, arthroscopic (joint surgery) products, and arthrodesis (fusion) appliances, as

well as orthopedic surgeon’s tools and instruments.

       8.     Within veterinary orthopedic industry markets, VOI has a longstanding

base of customers.

       9.     The majority of VOI’s customers are repeat, or renewing customers.

       10.    VOI has developed this base of repeat, or renewing customers by creating

and then providing to customers, as a deliverable auxiliary to the material product,

value-added modules of information in the areas of product usage, product indications,

and fitment, within the field of veterinary medicine and veterinary surgery.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 3 of 12 PageID 3




       11.    VOI has also developed proprietary information-delivery methods that

facilitate the conversion of prospective customers to become first time customers, and

then the conversion of first time customers into repeat, or renewing customers.

       12.    VOI has spent significant time, effort, and money building and developing

proprietary marketing and sales processes and systems that have created its base of

repeat or renewing customers, and these processes and systems, combined with VOI’s

substantial relationship with existing customers, constitute legitimate business interests

of VOI.

       13.    VOI has spent significant time, effort, and money developing confidential

and proprietary business information relating to the marketing and sales of its products.

This information includes, but is not limited to: business, marketing, and financial

strategies; plans and proposals; pricing and discount lists/rates; sales contracts and

sales term sheets; designs, processes, presentations, procedures, techniques, and

devices, including but not limited to, sales and pricing techniques, and audio/visual

presentations and productions; lists or databases of customers, prospective customers,

suppliers, procurement agents, inventory codes, and personnel information (collectively,

as described in paragraphs 12-13 herein, the “Confidential Business Information”). This

Confidential Business Information is a legitimate business interest of VOI.

       14.    VOI has taken reasonable steps to ensure the confidentiality of its

Confidential Business Information.

       15.    VOI has developed further legitimate business interests including

significant customer goodwill associated with its trade name in the medical and surgical

veterinary product industry.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 4 of 12 PageID 4




       16.    Mr. Haas began his employment with VOI on February 6, 2015 as a sales

executive, and a senior business development manager with business development

oversight in the U.S., Japan, Australia, and New Zealand veterinary orthopedic product

markets, and his employment with VOI ended effective March 30, 2020.

       17.    As a part of his acceptance of his employment with VOI Mr. Haas

executed a written employment agreement containing an agreement on post-

employment restrictions against soliciting VOI customers, against using or disclosing

VOI confidential business information, and, in the forms of covenants not to complete,

against taking any position of employment with any entity competing with VOI (the

“Employment Agreement”). A true and correct copy of the Employment Agreement is

attached hereto as EXHIBIT A.

       18.    As part of his acceptance of continuing employment with VOI Mr. Haas

also executed a renewed, and additive written non-competition agreement, in the form

of an addendum to the Employment Agreement, on March 18, 2017 (the “2017

Addendum”). A true and correct copy of the 2017 Addendum is attached hereto as

EXHIBIT B.

       19.    Mr. Haas’ employment with VOI was terminated with the execution by Mr.

Haas and VOI of a written separation agreement, (the “Separation Agreement”). A true

and correct copy of the Separation Agreement is attached hereto as EXHIBIT C.

       20.    As part of the Employment Agreement, at Part V, entitled Post-

Employment Restrictions, Mr. Haas agreed, as an express condition of his employment

that VOI would rely upon in consideration of providing him employment, to protect VOI’s

legitimate business interests in the following regards:
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 5 of 12 PageID 5




             a. To not solicit the customers of VOI;

             b. To not disclose the Confidential Business Information of VOI;

             c. To not engage in any business or activity related to veterinary orthopedic

                implants, within either the continental United States or the international

                markets VOI participates in;

             d. To not consult with, assist, participate with, or be employed with, any

                entity that in any way competes with VOI;

             e. To not compete against VOI;

             f. To not engage in any business similar to VOI’s business;

             g. To adhere to all of the foregoing restrictions for a duration of twenty-four

                (24) months following termination of employment with VOI; and

             h. To not copy, duplicate, disclose, share with anyone, and/or remove

                documents, regardless of medium, containing VOI’s Confidential Business

                Information, but to return them and all copies of them to VOI, with Mr.

                Haas retaining nothing.

       21.      As part of the Employment Agreement, Mr. Haas also agreed that the

post-employment restrictions imposed in the foregoing covenants and agreements were

reasonable, were necessary to accomplish the mutual objectives of Mr. Haas and VOI,

balancing his desire for employment with VOI’s need for protection against loss of trade

secrets, goodwill, and proprietary information, and would not, as written, deprive him

from earning a living.

       22.      As part of the 2017 Addendum, Mr. Haas also agreed in pertinent part:

                Matthew J. Haas the undersigned employee hereby agrees
                to not directly or indirectly compete with the business of
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 6 of 12 PageID 6




              Veterinary Orthopedic Implants Inc. (VOI Inc.) [ … ] and for a
              period of 24 months following termination of employment
              and notwithstanding the cause or reason for termination.
              ***
              Employee shall not own, manage, operate, consult or to be
              employed in a business substantially similar to, or
              competitive with, the present business of VOI Inc. or such
              other business activity in which VOI Inc. may substantially
              engage during the term of employment.

        23.   As part of the Separation Agreement, Mr. Haas also agreed in pertinent

part:

              Employee understands that the Confidentiality, non-
              disclosure, non-compete, and non-solicitation portion of any
              agreements made in regards to the Company […] shall
              remain in force. In addition, from and after the Effective Date,
              Employee agrees not to divulge or use to the detriment of the
              Company, his benefit, or the benefit of any other person, any
              proprietary or confidential information of trade secrets [ … ] or
              [ Confidential Business Information ].


        24.   Mr. Haas’ employment with VOI terminated effective March 30, 2020,

pursuant to the Separation Agreement, and Mr. Haas was subject to, by his valid,

written agreements with VOI, all of the post-employment restrictions in these written

agreements, which are referred to collectively hereafter as the “Covenants.”

        25.   Shortly after his employment with VOI terminated, Mr. Haas took a similar

position of employment with a direct competitor of VOI's, Arthrex, Inc. dba Arthrex Vet

Systems (hereafter “Arthrex”).

        26.   As a sales employee of Arthrex, Mr. Haas is directly engaged in the

business of marketing, selling, and providing products that are directly in competition

with VOI’s products.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 7 of 12 PageID 7




      27.      Prior to joining Arthrex and before his employment with VOI ended, Mr.

Haas intentionally erased, or “wiped” his VOI-owned company smartphone, which upon

information and belief contained a mixture of VOI Confidential Business Information,

such as customer contact information and communications with customers, and

communications between Mr. Haas and third-parties in the manner of preparations by

Mr. Haas and those third-parties for Mr. Haas to compete against the interests of VOI, in

VOI’s industry, targeting VOI customers.

      28.      As a multi-year employee of VOI now employed with directly-competing

Arthrex, Mr. Haas is in a position to make use of and will make use of, VOI Confidential

Business Information, including, by way of example:

            a. VOI Customer Information and Purchasing Data;

            b. VOI Distributor and Vendor Data

            c. VOI Key Opinion Leader Data;

            d. VOI Pricing;

            e. VOI Product Development and Product Enhancement Information;

            f. VOI Market Strategy Information; and

            g. VOI Educational Modules (Goodwill and Intellectual Property).

      29.      Mr. Haas’ actions have and will continue to cause VOI to lose the benefit

and the value of its Confidential Business Information.

      30.      Mr. Haas’ actions and his employment with directly-competing Arthrex

damages and will continue to damage VOI, depriving VOI unlawfully of revenues,

customers, goodwill, and intellectual property value.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 8 of 12 PageID 8




       31.      VOI has retained the undersigned law firm and is obligated to pay the law

firm for its services.

       32.      All conditions precedent to the claims set forth in this suit have been met,

or have been waived, or otherwise excused.

                          COUNT I – TEMPORARY INJUNCTION

       33.       VOI realleges and incorporates by reference the allegations at

paragraphs 1-32, above.

       34.      This claim is brought pursuant to Section 542.335, Florida Statutes, to

enforce a non-competition covenant contained in an employment agreement.

       35.      The Covenants are supported by these legitimate business interests of

VOI:

             a. VOI’s valuable Confidential Business Information;

             b. VOI’s substantial relationships with customers and referral sources that

                may be defined both my discrete market segment and geography; and

             c. VOI’s goodwill associated with VOI’s trade image and efforts in VOI’s

                relevant market;

       36.      The Covenants are reasonably necessary to protect VOI’s legitimate

business interests, as otherwise, Mr. Haas can deprive VOI of its present customers,

developed prospects, and developed customer and/or prospect referral sources, and

obtain VOI’s customers, thereby severely damaging VOI’s business.

       37.      The term of the restriction and the area of its effect are reasonably

necessary to give effect to the restriction. A lesser time or lesser area would allow Mr.

Haas to defeat the purpose of this restriction by unfairly competing against VOI.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 9 of 12 PageID 9




       38.      VOI is suffering and will continue to suffer irreparable harm if a temporary

injunction enforcing the terms of the Covenants is not entered.

       39.      VOI has no adequate remedy at law because the damages caused by

VOI’s breaches are inherently difficult to quantify and are of a character that cannot be

remedied through money damages;

       40.      VOI is entitled to recover its reasonable attorney’s fees and costs incurred

in the prosecution of this matter pursuant to the terms of the Employment Agreement

and pursuant to Section 542.335, Florida Statutes.

       WHEREFORE, Plaintiff VETERINARY ORTHOPEDIC IMPLANTS, INC. requests

that the Court enter a temporary injunction against Defendant MATTHEW J. HAAS,

enforcing the terms of the Covenants herein, awarding Plaintiff its reasonable attorney’s

fees and costs, and granting such other and further relief as the Court may deem

proper.

                          COUNT II – PERMANENT INJUNCTION

       41.      VOI realleges and incorporates by reference the allegations at paragraphs

1-32, above.

       42.      This claim is brought pursuant to Section 542.335, Florida Statutes, to

enforce a non-competition covenant contained in an employment agreement.

       43.      The Covenants are supported by these legitimate business interests of

VOI:

             a. VOI’s valuable confidential business or professional information;

             b. VOI’s substantial relationships with customers and referral sources that

                may be defined both by discrete market segment and geography; and
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 10 of 12 PageID 10




             c. VOI’s goodwill associated with VOI’s trade image and efforts in VOI’s

                relevant market.

       44.      The Covenants are reasonably necessary to protect VOI’s legitimate

business interests, as otherwise, Mr. Haas can deprive VOI of its present customers,

developed prospects, and developed customer and/or prospect referral sources, and

obtain VOI’s customers, thereby severely damaging VOI’s business.

       45.      The term of the restriction and the area of its effect are reasonably

necessary to give effect to the restriction. A lesser time or lesser area would allow Mr.

Haas to defeat the purpose of this restriction by unfairly competing against VOI.

       46.      VOI is suffering and will continue to suffer irreparable harm if a temporary

injunction enforcing the terms of the Covenants is not entered.

       47.      VOI has no adequate remedy at law because the damages caused by

VOI’s breaches are inherently difficult to quantify and are of a character that cannot be

remedied through money damages;

       48.      VOI is entitled to recover its reasonable attorney’s fees and costs incurred

in the prosecution of this matter pursuant to the terms of the Employment Agreement

and pursuant to Section 542.335, Florida Statutes.

       WHEREFORE, Plaintiff VETERINARY ORTHOPEDIC IMPLANTS, INC. requests

that the Court enter a permanent injunction against Defendant MATTHEW J. HAAS,

enforcing the terms of the Covenants herein, awarding Plaintiff its reasonable attorney’s

fees and costs, and granting such other and further relief as the Court may deem

proper.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 11 of 12 PageID 11




                           COUNT III – BREACH OF CONTRACT

       49.     VOI realleges and incorporates by reference the allegations at paragraphs

1-32, above.

       50.     This action sounds in breach of contract, to the extent allowed by law

pleaded in addition to the claims for injunction at Counts I and II, otherwise pleaded in

the alternative to Counts I and II.

       51.     The Employment Agreement, the 2017 Addendum, and the Separation

Agreement are valid and enforceable written agreements between the parties.

       52.     Mr. Haas has breached the Employment Agreement by taking

employment with directly-competing Arthrex, engaging in the business of VOI in

competition with VOI, making commercial contacts during his restricted post-

employment 24 month non-compete period with VOI customers, prospects, referral

sources, distributors, vendors, and Key Opinion Leaders.

       53.     These same actions by Mr. Haas breached the 2017 Addendum.

       54.     These same actions by Mr. Haas breached the Separation Agreement.

       55.     Mr. Haas has breached each of, the Employment Agreement, the 2017

Addendum, and the Separation Agreement by accepting employment with Arthrex and

violating the Covenants.

       56.     As a direct and proximate result of Mr. Haas’ breach, VOI has suffered

damages, and Mr. Haas has additionally forfeited and owes VOI the return of all monies

paid to him and the monetary value of all non-monetary benefits provided to him in the

Separation Agreement.
Case 3:20-cv-00868-MMH-MCR Document 1 Filed 08/03/20 Page 12 of 12 PageID 12




      57.    VOI is entitled to recover its reasonable attorneys’ fees incurred in the

prosecution of its rights pursuant to the terms of the Employment Agreement.

      WHEREFORE, Plaintiff VETERINARY ORTHOPEDIC IMPLANTS, INC.

demands judgment against Defendant MATTHEW J. HAAS, for direct, consequential,

and incidental damages exceeding $75,000, attorney’s fees, costs of suit, and all other

and further relief as the Court may deem proper.



                                                Respectfully submitted,



                                                CAVENDISH PARTNERS, P.A.

                                                /s/ Michael Cavendish

                                                By:______________________
                                                Michael Cavendish
                                                Fl. Bar No. 0143774
                                                200 W Forsyth Street
                                                Suite 1610
                                                Jacksonville, FL 32202
                                                (904) 515-5110
                                                (904) 515-5101 (Fax)
                                                mcavendish@cavpartners.com


                                                Attorney and Trial Counsel for Plaintiff
